Citation Nr: 1714831	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder, posttraumatic stress disorder (PTSD), panic disorder with agoraphobia secondary to PTSD, generalized anxiety disorder, and alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, LLP


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision which granted service connection for an acquired psychiatric disorder effective January 26, 2010 and a February 2014 rating decision which denied entitlement to TDIU, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In an April 2015 decision, the Board denied a rating in excess of 30 percent for an acquired psychiatric disorder.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the Board's denial and remanded the case for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's acquired psychiatric disorder most closely approximated social and occupational impairment with deficiencies in most areas.

2.  The Veteran is unable to engage in substantial gainful employment due to his service-connected psychiatric disorder during the entire appeal period.  






CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for an acquired psychiatric disorder are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria are met for a TDIU for the entire appeal period. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's acquired psychiatric disorder is currently assigned a 30 percent disability rating under Diagnostic Code 9434, as Major Depressive Disorder.  38 C.F.R. § 4.130 (2016).  Major Depressive Disorder, and the Veteran's other acquired psychiatric disorders, are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  

The Veteran's representative argues that the evidence of record clearly demonstrates that the severity, frequency, and duration of the Veteran's psychological symptoms most closely approximate a disability rating of 70-percent for the entire period, on appeal, as well entitlement to a TDIU.  The Board agrees.

The evidence of record demonstrates that the frequency, severity, and duration of the Veteran's psychological symptoms exceed the level of those contemplated by the 30-percent rating criteria.  Specifically, during the entire period on appeal the Veteran has experienced daily anxiety impacting his ability to focus and concentrate on work tasks or to deal with work place stressors; depressed mood and lack of motivation impacting his ability to be a reliable employee; impaired short and long term memory impacting his ability to reliably and accurately follow sequential work tasks; an inability to follow or sustain production requirements due to being easily distracted and requiring time to refocus on his work tasks; and an inability trust or get along with others resulting in his inability to develop and sustain working relationships, and to work generally, with coworkers/supervisors. 

Copies of an April 14, 2013, psychiatric evaluation and July 28, 2014, addendum opinion completed by J.E.M. are of record.  Dr. J.E.M. provided thorough, well-reasoned reports following a complete review of the claims file and an interview.  
In his initial evaluation, Dr. J.E.M. opined that the Veteran's psychiatric- disability was "so pervasive that he would have great difficulty, not only maintaining focus and concentration on a job, but also would be unresponsive to supervision and unable to interact cooperatively with co-workers."

The Veteran also submitted a January 2017 vocational assessment report by R.D.G.  The Board agrees that the submitted vocational opinion of R.D.G. is detailed, adequate, and highly probative, and it considers the Veteran's entire recorded medical history, to include the competent and credible lay evidence of record.  Specifically, he noted that:

[The Veteran's] service-connected symptoms include his 25+ year struggle with alcohol to self-medicate his psychiatric symptoms, which has resulted in his poor interpersonal relationships with supervisors, co-workers, friends and family; impacted his ability to regularly maintain quality and quantity production requirements; impacted his ability to reliably attend work; impacted his ability to focus and concentrate; increasing his work level stressors; impacted his ability for career advancement; and, his drinking eventually resulted· in his being terminated by his employer of 25 years.

Such evidence demonstrates that the Veteran has exhibited multiple symptoms specifically listed in the 70-percent rating criteria, including near continuous panic or depression affecting the ability to function independently; appropriately, and effectively; impaired impulse control, difficulty: in adapting to stressful circumstances (including; work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. §. 4.130, DC 9434.

Although the evidence of record, to include VA examinations, shows the Veteran exhibits some symptoms that are characteristic of impairment with reduced reliability and productivity, the frequency, severity, and duration of a majority of his psychiatric symptoms overwhelmingly demonstrate that he suffers from occupational and social impairment with severe deficiencies in work, family relations" judgement, thinking, and mood.  See 38 C.F.R. §§ 4.126, 4.130; see also Vazquez-Claudio v: Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); 38 C.F.R. § 4.7 (2016) ("the higher evaluation will be assigned if the disability picture more nearly approximately the criteria required or that rating.").

Moreover, the Veteran is entitled to TDIU during the entire appeal period.  R.D.G., a vocational expert, specifically considered whether the Veteran's service-connected psychiatric .disability precluded him from securing and following a substantially gainful occupation, and opined that "it is more likely than not that he is unable to secure and follow a substantially gainful occupation, to include sedentary employment, since he terminated result of his symptoms as a warehouse worker in 2010."  The vocational expert considered the severity of, and the occupational and social impairment caused by, the Veteran's psychological symptoms, and provided an extensive rationale for his conclusion.

For example, the Veteran's service-connected alcohol use resulted in his termination at his job.  See 38 C.F.R. § 4.18 (2016) ("A veteran· may be considered as unemployable upon termination of employment which was provided on account of disability[.]).  Additionally, R.D.G. explained, that the Veteran's anxiety and memory deficiencies prevented him from focusing and concentrating, which negatively impacted his productivity and reliability.

His depression caused a lack of motivation, further limiting his attention to work tasks and causing him to miss deadlines.  Id.  Importantly, his distrust of others caused a complete inability to work with or near anyone.  Id.  These symptoms render the Veteran unsuited for employment, either of a physical or sedentary nature, such that no reasonable employer would have the capacity to accommodate the Veteran's inability to work with or near others, lack of attention to tasks, subpar productivity, and inability to adhere to deadlines.  See id.

The Veteran's October 2013 VA Form 21-8940 confirms that he last worked full-time in March 2009, and that he briefly attempted to work part-time ·from September 2009 to December 2009.  In his January 2017 statement, he reported that his part-time work for Lowe's ended in early 2010, but that he had been unable to work since March 2009, when he was fired from his long-time employment due to his alcohol use.  See 38 C.F.R. § 4.18.  His earnings record confirms that he received minimal earnings in. 2010 and has received no earnings whatsoever since that time.

The Board agrees that the evidence demonstrates that the Veteran been unable to secure and follow a gainful occupation since at least March 2009, when he was fired from his job of many years due to his service-connected psychiatric disorder, to include alcohol abuse.  A TDIU for the entire appeal period is thus warranted.  


ORDER

A rating of 70 percent for an acquired psychiatric disability is granted for the entire appeal period.

A TDIU is granted for the entire appeal period.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


